DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The Preliminary Amendment filed July 27, 2020 has been entered. 
Claims 21-26 have been canceled. 
Claims 1-20 are pending in this application. 

Drawings
The drawings were received on July 27, 2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Authement et al. (U.S. Patent Application Publication No. 2015/0254129 A1) discloses: An electronic system comprising:
a main intellectual property (IP) including a first data path (flash memory module interface 170) . . . ;
a checker IP (m-bit error checker 184) . . . ; and
an error detection circuit (ECC decoder 182) configured to
detect an error of data by performing error correction code (ECC) decoding of output data that is output by the main IP to the error detection circuit through the first data path (Paragraph [0043]: “ECC decoder 182 configured to decode and perform ECC operations on bit errors that are k-bits or less”).
 detect an error of a control signal (Paragraph [0092]: “In other situations, the error in the control signals might be such that a less drastic suppression and recovery mechanism is possible.”).
However, the Examiner finds Authement and Bull do not teach or suggest the claimed “electronic system comprising: a main intellectual property (IP) including a first data path and a first control signal path; a checker IP including a second control signal path; and an error detection circuit configured to detect an error of data by performing error correction code (ECC) decoding of output data that is output by the main IP to the error detection circuit through the first data path, and detect an error of a control signal based on a first signal that is output by the main IP to the error detection circuit through the first control signal path, and a second signal that is output by the checker IP to the error detection circuit through the second control signal path.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  
Independent claims 13 and 19 recite similar limitations as independent claim 1 and therefore, the Examiner finds claims 13 and 19 are allowable for the same reasons as set forth above in claim 1.
	Claims 2-12, 14-18 and 20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716.  The examiner can normally be reached on 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112